Citation Nr: 9915327	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-17 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


REMAND

The veteran served on active duty from September 1966 to 
September 1970.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal of a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the above noted claim

In December 1998, the Board remanded this case to the RO.  
Unfortunately, it is again necessary to remand this claim.  
The prior remand specifically instructed the RO to afford the 
veteran an opportunity to provide sufficient reports of 
stressors so as to conduct a meaningful search and then 
review the claims file and prepare a summary of all the 
veteran's claimed stressors for submission to U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  In 
December 1998, the veteran provided an additional stressor 
statement; however, no further action was taken by the RO.  
Some of the veteran's stressors might be verifiable.  For 
example, he has reported that he was subjected to mortar 
attacks and was on the most bombed base in Vietnam.  
Additional stressors included the death of a soldier with the 
last name "Voeke," the bombing of  mail box in front of the 
mess hall, and a soldier's shoulder being blown off.  This 
warrants sending a request for information to the USASCRUR to 
see if any information could be provided to confirm or verify 
the occurrence of the claimed stressors.

The VA Schedule for Rating Disabilities pertaining to mental 
disabilities was amended during the course of this appeal and 
specifically adopted the criteria in DSM-IV.  Therefore, if 
any of the alleged stressors is established the veteran 
should have the benefit of an examination with consideration 
of the criteria for diagnosing PTSD contemplated by DSM-IV, 
pursuant to the Court's holding in Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Review the file and prepare a full 
and complete summary of all of the 
claimed stressors (including, but not 
limited to, those noted above) reported 
by the veteran, including the dates of 
the events, places and full names of 
individuals involved in the events (i.e., 
Voeke) and any other pertinent 
information provided in all written 
statements, and testimony (i.e., in 
February 1998), and to examining health 
care professionals.  This summary, and 
all pertinent documents, including 
administrative records should be sent to 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia, 22150-3197.  This organization 
should be requested to search the records 
and provide any information available 
which might corroborate the veteran's 
alleged stressors. The USASCRUR report 
should then be associated with the claims 
folder.  A copy of the letter or document 
which the RO sends to the USASCRUR to 
request this information should be placed 
in the claims file as evidence that the 
RO has complied with VA's duty to assist.

2.  Following the above, make a specific 
determination, based upon the complete 
record, as to whether the veteran 
"engaged in combat with the enemy."  
If so, the RO should accept the 
veteran's lay testimony -- in the 
absence of evidence to the contrary and 
as long as it is credible and consistent 
with the circumstances of service -- as 
conclusive evidence of the occurrence of 
the stressor.  If the RO determines that 
the evidence does not show that the 
veteran "engaged in combat with the 
enemy," the RO should consider all 
credible supporting evidence developed 
and determine whether the evidence is 
sufficient to establish the occurrence 
of the stressor.

3.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination by a 
psychiatrist, if available.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results 
of any testing prior to completion of 
the report.

The examiner should determine the 
diagnoses of all psychiatric disorders 
that are present with consideration of 
the criteria for diagnosing PTSD 
contemplated by DSM-IV.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether veteran 
has PTSD.  The examination report should 
reflect review of pertinent material in 
the claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses to obtain a true 
picture of the nature of the veteran's 
psychiatric illness.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; 
and (2) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record and found 
sufficient to produce PTSD by the 
examiner.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998)

5.  The RO should then readjudicate the 
veteran's claim for service connection for 
including PTSD.  The RO's readjudication 
of the claim must comport with Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998), 
regarding whether the evidence submitted 
is new and material so as to allow 
reopening of the previously denied claim 
according the specific criteria set forth 
under 38 C.F.R. § 3.156(a).

6.  The veteran is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status. Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The 
veteran is further advised that he should 
assist the RO in the development of his 
claim.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).

Thereafter, if the decision with respect to the claim on 
appeal remain adverse to the veteran, he and his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable period of time within 
which to respond thereto.  Then, the entire claims folder 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
so informed.  The purpose of this REMAND is to obtain 
additional medical information.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


